Orders reversed, on the law and facts, with ten dollars costs and disbursements in one action, and verdicts reinstated. Motion for new trial in each case denied, with ten dollars costs in one action. Defendants moved for a new trial of each case on the ground of newly-discovered evidence. The evidence concerned an issue litigated on the trial. It is largely cumulative, and there is no reasonable probability it would change the result, in view of the new evidence offered in opposition. Hill, P. J., Rhodes, McNamee and Heffernan, JJ., concur; Bliss, J., dissents.